Citation Nr: 0929665	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-23 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder, to include as due to personal assault.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, D.C.  


REMAND

The veteran's claim for PTSD was remanded in May 2007 for 
additional stressor development by Joint Services Records 
Research Center (JSRRC).  In pertinent part, the May 2007 
Remand in this case directed that

[t]he RO must review the file and 
prepare a summary of all the claimed 
stressors, including those identified by 
the veteran during his November 2006 
video hearing before the Board, to 
include daily attacks on the base at 
"Som Bee" (phonetic spelling), where 
the veteran's unit, the 82nd Engineer 
Water Supply, was stationed, for the 
periods July 1970 to September 1970, 
October 1970 to December 1970, and 
January 1971 to March 1971; and a truck 
explosion on the grounds of the base at 
"Som Bee" between December 1970 and 
January 1971.  This summary, and all 
associated documents, must be sent to 
the JSRRC, which must be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors.

To that end, the RO's May 2007 request to the JSRRC noted the 
veteran's claimed truck explosion stressor as having occurred 
at his base near Song Be between December 1970 and January 
1971.  The June 2007 response from the JSRRC indicated that 
there were no reports of a truck explosion at the veteran's 
location for the period September 1969 to December 1969.  
This response is irrelevant to the veteran's claim; he was 
not stationed in Vietnam in 1969.  Subsequently, in July 
2008, the RO requested that the JSRRC confirm the claimed 
truck explosion stressor.  The JSRRC's August 2008 response 
indicated that there was no evidence of a vehicle explosion 
in the records during that period.  Accordingly, this 
stressor is not confirmed.

As noted above, however, the veteran also asserted that his 
base, near Song Be, received repeated mortar attacks during 
the course of the time he was in Vietnam.  However, the RO 
made one request to verify the mortar attacks for the period 
September 1969 to December 1969, and the JSRRC's response 
indicated that there were no attacks from December 1970 to 
January 1971.  No follow up on the September 1969 to December 
1969 period, or any other three-month period of time 
specified in the May 2007 Remand, was made.  See generally VA 
Adjudication Procedure Manual M21-1MR, Parts III and IV (Aug. 
1, 2006 and Sept. 29, 2006).  

A denial solely because of an unconfirmed stressor is 
improper if JSRRC has not confirmed that the claimed stressor 
cannot be verified.  See, c.f., VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 
32(k) (Aug. 1, 2006), and VA Adjudication Procedure Manual 
M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 15(l) 
(Sept. 29, 2006).  Because the RO failed to make separate 
requests requesting confirmation of the claimed incoming 
mortar attacks, for each three-month period specified, the 
actions specified in the May 2007 Remand have not been 
completed.  The Court of Appeals for Veterans' Claims (Court) 
has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms thereof, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is again remanded for the following 
actions:

1.  The RO must contact the JSRRC and 
request that the veteran's claimed 
stressor of mortar attacks on the base at 
Song Be, where the veteran's unit (82nd 
Engineer Water Supply) was stationed be 
verified.  Specifically, the RO must make 
separate requests for each of the 
following three-month periods: July 1970 
to September 1970, October 1970 to 
December 1970, and January 1971 to March 
1971.  The RO must request that the JSRRC 
provide any information that might 
corroborate the veteran's alleged 
stressor, or a negative response if no 
evidence to corroborate the claimed 
stressor is found.

2.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor, then 
the veteran must be afforded the 
appropriate VA examination to determine 
the nature and etiology of all psychiatric 
disorders found.  IF THE JSRRC DOES NOT 
PROVIDE CONFIRMATION OF THE STRESSOR 
DETAILED ABOVE, NO VA EXAMINATION IS 
REQUIRED, AND ONE SHOULD NOT BE SCHEDULED.  
This examination must be conducted by a VA 
psychiatrist who has not previously 
treated the veteran.  The report of 
examination must include a detailed 
account of all manifestations of the 
psychiatric disorders found to be present.  
All necessary tests must be conducted and 
the examiner must review the results of 
any testing prior to completion of the 
report.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The RO must specify 
for the examiner the stressor established 
by the record and the examiner must be 
instructed that only that event may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examiner must 
integrate the previous psychiatric 
findings and diagnoses of current findings 
to obtain a true picture of the nature of 
the veteran's psychiatric status.  
Following a review of the service and 
postservice medical records, the examiner 
must state whether any diagnosed 
psychiatric disorder is related to the 
veteran's active duty service.

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify (1) 
whether the alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; and (2) whether there is 
a link between the current symptomatology 
and the inservice stressor found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  

A complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  If an examination is ultimately 
scheduled, the RO must notify the veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must then readjudicate the 
veteran's claim for service connection for 
PTSD.  If the benefit on appeal remains 
denied, a supplemental statement of the 
case must be issued, and the veteran and 
his representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

